Case: 12-13590      Date Filed: 03/20/2013       Page: 1 of 2

                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-13590
                                Non-Argument Calendar
                              ________________________

                     D.C. Docket No. 1:09-cr-00038-WLS-TQL-4



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll

                                                                        Plaintiff-Appellee,

                                           versus

MARVIN K. JONES, JR., llllllllllllllllllllllllllllllllllllllll

                                                                    Defendant-Appellant.
                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

                                     (March 20, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

       John Ledford, appointed counsel for Marvin K. Jones, Jr., in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
              Case: 12-13590    Date Filed: 03/20/2013   Page: 2 of 2

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Jones=s conviction and sentence

are AFFIRMED.




                                         2